Citation Nr: 1131469	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  He served in the Republic of South Vietnam from August 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2010 and again in June 2011, the Board remanded this matter to the RO for further development.  The case is once again before the Board for appellate review.


FINDING OF FACT

A chronic disability of the left knee was not affirmatively shown to have been present during service and a current left knee disorder is first shown many years after service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Recitation of Evidence

Throughout the record, the Veteran contends that he injured his left knee in a vehicle accident in 1971 or 1972 when his knee jammed into the dashboard of the truck he was riding in as the result of the lead truck in his convoy making a sudden stop thereby causing the other trucks to ram into each other.  The Veteran stated the convoy was en route to Da Nang from Kam Ron Bay to deliver supplies and approximately 15 to 20 trucks were involved in the accident.  The Veteran also reported that the convoy did not stop for anyone to be treated at the scene of the accident or at Da Nang.  After delivering the supplies, the convoy returned to Kam Ron Bay and the Veteran indicated he did not report to sick call because he did not realize his left knee was injured until sometime later at which point he began self-medicating with over-the-counter medications to treat his left knee pain.

The Veteran's DD 214 Form indicates his military occupational specialty (MOS) was that of a Light Vehicle Driver.  The Veteran's January 1971 induction examination revealed he had a tattoo on his left forearm and the Veteran reported not suffering from a "trick" or locked knee prior to service.  Service treatment records contemporaneous to the time of the vehicle accident indicate that, on several occasions, the Veteran complained of and received treatment for painful feet from pes planus and chest pain, but there was no record of any complaints or treatment of his left knee.  The Veteran's April 1972 separation examination indicated he had a scar on his left leg in addition to a tattoo on his left forearm.  The Veteran also reported being in fair health at the time of the separation examination.

In an October 2004 VA treatment record, the Veteran stated he had suffered from left knee pain and swelling for 32 years and had been taking over-the-counter medications to treat the pain during that time period.  The Veteran also stated that his left knee pain had recently worsened.  Upon examination, it was noted that the Veteran's left knee was swollen and tender primarily around the medial aspect and his left knee also tested positive for crepitus.  Based on the history supplied by the Veteran and the results of the physical examination, the Veteran was diagnosed with left knee derangement.

In a December 2004 VA treatment record, the Veteran reported that his left knee swells from time-to-time and that he was wearing a left knee brace for support.  Upon physical examination, it was noted the Veteran's gait was antalgic with the Veteran favoring his left leg.  The Veteran was diagnosed with chronic musculoskeletal complaints, likely degenerative.

The Veteran participated in a private medical examination in July 2005 whereby he was examined by Dr. D.F., M.D.  The Veteran reported he injured his left knee in Vietnam, but received no treatment for the injury.  The Veteran also reported he experienced "off and on" pain in his left knee for approximately 20 years following his discharge from service.  The Veteran stated he experienced swelling, giving way and popping anteriorly in his left knee.

Upon examination, it was noted by Dr. D.F. the Veteran had mild to moderate left knee effusion or swelling.  It was also noted the Veteran had some pain with flexion and internal rotation as well as moderate medial joint line pain.  X-rays taken of the Veteran's left knee revealed a normal left knee with no bony abnormalities and well-maintained joint spaces.  Based on the history supplied by the Veteran as well as the results of the physical examination and x-rays, the Veteran was diagnosed by Dr. D.F. with a medial meniscus tear of the left knee.

In an August 2005 VA treatment record, the Veteran reported suffering from left knee pain since Vietnam and that the pain worsened in the last one to two years prior to that examination.  The Veteran was diagnosed with left knee pain.

X-rays and a magnetic resonance image (MRI) taken of the Veteran's left knee in November 2005 revealed a longitudinal tear of the posterior horn of the medial meniscus in the Veteran's left knee.  The Veteran was diagnosed by Dr. D.F. with a medial meniscus tear of the left knee and as such, the Veteran underwent arthroscopic left knee surgery in November 2005 in an effort to repair the left knee.

August 2006 and February 2009 VA treatment records indicate the Veteran was suffering from left knee pain.  Furthermore, in a March 2009 VA treatment record, the Veteran was diagnosed with chondromalacia of the left knee with no locking or collapsing.

The Veteran participated in a VA examination in May 2010.  The Veteran reported injuring his left knee in 1972 in a vehicle accident whereby he jammed his left knee against a dashboard.  The Veteran also reported not seeing a physician following the injury.  The Veteran also stated he was diagnosed with medial and lateral meniscal tears of his left knee and had surgery to repair the damage in 2005.  The Veteran further reported that a lateral release of the left knee was done, which revealed patellofemoral arthritis.  The Veteran stated that his left knee gets swollen and gives way, but that it does not lock on him.  The Veteran also stated walking more than five to ten minutes, standing more than 10 minutes and prolonged sitting make his left knee condition worse.  Although the Veteran reported his left knee condition does not affect his activities of daily living, he reported that the pain flares up with increased activity.

Upon physical examination, it was noted the Veteran's range of motion was to 90 degrees of flexion with pain and zero degrees at extension.  There was no change in flexion and extension with repetition.  The Veteran's left knee was noted to be tender upon palpation over his medial joint line.  In addition, there was a mild amount of swelling and crepitus in the left knee.  The Veteran had a negative McMurray's test and there was no evidence of ligamentous laxity.  X-rays taken of the Veteran's left knee showed minimal narrowing of the left medial knee joint and medial tibial osteophyte.

Based on the history supplied by the Veteran in addition to the results of the physical examination and x-rays, and after reviewing the Veteran's entire claims file, the Veteran was diagnosed with medial and lateral meniscal tears of the left knee and degenerative joint disease of the left knee.  Given the absence of any notes or documentation indicating left knee pain or injury while in service, the May 2010 VA examiner concluded that it was less likely as not that the Veteran's current left knee pain was a continuation of pain from his time in the military.

In an addendum dated June 2011, the May 2010 VA examiner clarified his nexus opinion stating that it is certainly within the realm of possibility that the injury sustained to the Veteran's left knee in service could have caused the meniscal tears and degenerative joint disease.  Having said that, the May 2010 VA examiner also remarked that it is likewise within the realm of possibility that the Veteran's injuries could have occurred following his military service between 1972 and 2004.  The May 2010 VA examiner pointed to the fact that the Veteran did not seek medical attention for his left knee pain until 2004 and given this 32-year gap between separation and first being diagnosed with a left knee disorder, the May 2010 VA examiner concluded that it was less likely as not that the Veteran's current left knee disorder is linked to the injury he suffered during military service.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the private medical records from Dr. D.F. as well as the May 2010 VA examination report, that the Veteran has a current diagnosis of a left knee disorder, which includes degenerative joint disease and medial and lateral meniscal tears, thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board observes that the DD Form 214 reflects that the Veteran's MOS was that of a Light Vehicle Driver.  Given due consideration to that service department record, the Board finds that this evidence is sufficient to support the Veteran's contentions that he was involved in a vehicle accident during his military service.

With respect to the third required element, the Board finds that a nexus does not exist.  Here, the evidence reflects that while the Veteran may have suffered an injury to his left knee in service, a chronic left knee disability is not shown to be the result thereof.  Although they show the Veteran was treated for chest pain and painful feet from pes planus, the Veteran's service treatment records fail to show any complaints, treatment or findings of a left knee disorder.  There was no notation on the April 1972 separation examination of any left knee problems at that time.  A clinical evaluation was conducted, and a scar on the Veteran's left leg was noted, but no left knee disorder related to any incident of service was reported.  Moreover, the earliest diagnosis of the Veteran's left knee disorder occurred in 2004, roughly 32 years after the Veteran's separation from service.  Thus, it is well to observe that the passage of many years between separation from active service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran's account of having sustained a left knee injury in service which symptoms have continued since is competent, it is not credible.  This is so because, despite the Veteran's sustaining a left knee injury from a vehicle accident, the clinical findings were normal at separation.  Thus, weighing the normal clinical evaluation results as reflected in his separation examination report against his later contention of continuing left knee pain since the vehicle accident, the Board can and does attach more credibility and probative value to the service medical records because they reflect what the Veteran was experiencing at the time.  The fact that the Veteran (reported painful symptoms pertinent to other ailments during service and) did not report any symptoms regarding his left knee injury during service, or at separation, strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a chronic left knee disability dating back to service.

Similarly, while the Veteran is competent to describe certain features and symptoms associated with his left knee disorder, he is not competent to provide an opinion regarding the etiology of his current left knee disorder.  In this case, the Board acknowledges statements to the effect that the Veteran now suffers from left knee pain as a result of being involved in a vehicle accident in service.  However, he is not competent to specify that any current left knee disorder was, in fact, due to the left knee injury he sustained in service, as this would constitute a medical conclusion which the Veteran is not competent to make.  There is no indication that the Veteran has the requisite medical training or expertise as to the etiology of his left knee disorder.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, the Veteran's lay statements in this regard have no probative value.

The May 2010 VA examiner opined that the Veteran's current left knee disorder is not connected to his military service and when reviewing the May 2010 VA examination report and June 2011 addendum, the Board is persuaded that the findings and opinions of the May 2010 VA examiner are most convincing in that he reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's left knee disorder.  Furthermore, the May 2010 VA examiner provided a rationale for his findings and conclusions and his opinions were supported by the Veteran's service treatment records and April 1972 separation examination.

Based on the foregoing analysis, the Board finds the May 2010 VA examiner's medical opinions credible-thus the weight of the medical opinion evidence indicates the Veteran's current left knee disorder was not a result of an injury sustained to the Veteran's left knee as a result of a vehicle accident during his military service.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to service connection for residuals of a left knee injury must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate his claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by an April 2005 letter, before the adverse rating that is the subject of this appeal.  March 2006 and April 2010 letters also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains the Veteran's service treatment records, VA treatment records and private medical records.  The Veteran was also afforded two VA medical opinions, which are likewise contained in the record.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is also satisfied that the development requested by its June 2011 remand has now been satisfactorily completed and substantially complied with.  This includes action requesting the May 2010 VA examiner to submit an addendum to the medical opinion that was provided in his May 2010 VA examination report.  The addendum opinion is included in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


ORDER

Service connection for residuals of a left knee injury is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


